Case: 16-11942     Date Filed: 12/21/2018   Page: 1 of 4


                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 16-11942
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 4:15-cr-00096-LGW-GRS-1

UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                      versus

ZICRON LORENZEN WRIGHT,

                                                           Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________

                               (December 21, 2018)

Before WILLIAM PRYOR, JORDAN, and ANDERSON, Circuit Judges.

PER CURIAM:

      Zicron Wright is a federal prisoner who was tried and convicted for possessing

ammunition as a felon, in violation of 18 U.S.C. § 922(g)(1). He appeals his

sentence, arguing that his sentence enhancement under the Armed Career Criminal
                  Case: 16-11942   Date Filed: 12/21/2018   Page: 2 of 4


Act (“ACCA”), 18 U.S.C. § 924(e), is invalid because his Georgia convictions for

robbery by sudden snatching, Ga. Stat. § 16-8-40(a)(3), and aggravated assault, Ga.

Stat. § 16-5-21, are not violent felonies under the Act. Because Mr. Wright also

committed two burglaries that count as violent felonies under ACCA, we affirm the

district court.

       Whether a particular conviction is a violent felony under the ACCA is a

question of law we generally review de novo. See United States v. Canty, 570 F.3d
1251, 1254 (11th Cir. 2009). But where, as here, a defendant does not challenge his

predicate convictions in the district court, we review for plain error. See United

States v. Jones, 743 F.3d 826, 828 (11th Cir. 2014). When a defendant has chosen

not to challenge his presentence investigation report (“PSI”) at sentencing, we deem

the facts of the PSI admitted for sentencing purposes. See United States v. Wade,

458 F.3d 1273, 1277 (11th Cir. 2006).

       A felon in possession of ammunition who has at least three prior convictions

“for a violent felony or a serious drug offense, or both, committed on occasions

different from one another,” is subject to a fifteen-year minimum enhanced statutory

penalty under the ACCA. 18 U.S.C. § 924(e)(1). Mr. Wright has not challenged

that two of his prior convictions, for selling cocaine and possessing cocaine with the

intent to distribute, are serious drug offenses under the ACCA. Therefore, the only




                                           2
              Case: 16-11942     Date Filed: 12/21/2018    Page: 3 of 4


question is whether the record reflects that Mr. Wright has committed a third violent

felony or serious drug offense that triggers the ACCA’s minimum 15-year penalty.

      After Mr. Wright’s conviction, the Probation Office prepared a PSI. The PSI

indicated that Mr. Wright committed at least two prior serious drug offenses and at

least two prior crimes of violence (robbery by sudden snatching and aggravated

assault). The PSI also listed two convictions for burglary in Mr. Wright’s criminal

history, one in 1983 for breaking into a confectionary with the intent to commit theft

and a second in 1984 for breaking into an oil service station with the intent to commit

theft. Mr. Wright did not challenge these statements in the report.

      Even assuming that Mr. Wright’s convictions for robbery by sudden snatching

and aggravated assault are not violent felonies, his other two burglary convictions

satisfy the three-violent-felony threshold under the ACCA. We have previously held

that Georgia burglary—breaking into a dwelling house or building with the intent to

commit a crime therein—is a violent crime under the ACCA. See United States v.

Gundy, 842 F.3d 1156, 1169 (11th Cir. 2016). Those elements match the facts of

Mr. Wright’s previous offenses, i.e., breaking into two buildings (a confectionary

and an oil service station) with the intent to commit a crime (theft). Mr. Wright has

not challenged the statements in the PSI or responded to the government’s arguments

on appeal that these two convictions each qualify as violent felonies under the

ACCA, and he has thus waived any argument that the facts of those two crimes are


                                          3
             Case: 16-11942    Date Filed: 12/21/2018   Page: 4 of 4


different from what is set out in the PSI. Consequently, Mr. Wright’s sentence is

affirmed.

      AFFIRMED.




                                       4